DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Please note, this section uses line references as listed within the present application’s pre-grant publication US20200248924A1.
 “Humidifying element” (Claims 12 and 16-17, mentioned in [0100], [0110], [0122], [0126], the limitation “humidifying element” is being interpreted as described in paragraph [0086-0087] of the present application or the equivalence thereof.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claim 13; the limitations, “disposed at a position at which an air flow velocity surrounding the camera is relatively lower than an average flow velocity Va of air blown out of the casing” appears to lack support in the application as originally filed. The present application does not further disclose a structure capable of performing the functions recited within the claim. The present disclosure does not provide details on how one of ordinary skill in the art would measure, maintain, or ensure this condition. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1; the limitations, “a component/ a casing member/ an inspection cover” is unclear. It is confusing as to whether or not the limitations refer to individual components or features of a singular component. Furthermore, it is disclosed within the specification that reference number 51 shows a casing member, a component, and an inspection cover [0009-0010]. For the purpose of prosecution, the limitation is being interpreted as a single component, which is a detachable section of a body or casing enabling an operator to inspect interior components through a hole left by the absence of the detachable section, or the equivalence thereof. 
In re claim 13; the limitation, “disposed at a position at which air an air flow velocity surrounding the camera is relatively lower than an average flow velocity Va of air blown out of the casing” is unclear. In so far that this limitation may require a structure, it is not understood what that structure is. Furthermore, an air flow relatively lower than an average flow velocity is indefinite as there is no disclosed reference regarding how the average was measured, what conditions the average flow was measured under, or what conditions relatively may impose. It is unclear what structure would yield this function as described within the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and further in view of Tengesdal (US 4688626 A).
In re claim 1, Nakada discloses an air processing device comprising: 
a casing (housing 2); 
a component (attachment 20) detachably provided on a body of the casing [Fig.8a 8b]; and 
a camera (optical sensor 7) that acquires image data of at least one predetermined object (frost fin 4) to be imaged in the casing, 
the camera is supported by the component so as to be at a position at which the camera can image the at least one object to be imaged [Fig. 8], 
the casing includes the body and a casing member detachably provided in the body [Fig. 8],
the casing member is part of the component [Fig.8a 8b], 
the casing member is an inspection cover that opens and closes an inspection hole of the casing (hole left in the absence of mounting plate 20; [Fig.8]).
the at least one predetermined object to be imaged is provided at a position lower than the inspection hole [Fig.8], and 
Examiner’s Note: It should be noted that if the orientation of Fig.8 is taken into consideration then the movable sensor plate 20 would support the camera 7 such that the at least one predetermined object to be imaged (3, 4) is provided at a position lower than the inspection hole (hole left in absence of removable mounting sensor plate 20). 
the component supports the camera, such that a lens of the camera ("the optical frost sensor 7 used in the present invention includes a lens”; [0029]) points in an obliquely downward direction to acquire image data of the at least one predetermined object [Fig. 8, 14, 15] 
Examiner’s Note: It should be noted that if the orientation of Fig.8 is taken into consideration then the component 20 supports the camera 7 such that the lens of the camera points in an obliquely downward direction. It is further disclosed that the moveable sensor plate 20 includes grooves 22 which allow for the optical sensor to move in the either direction. In this way, component 20 is configured to allow the optical sensor 7 to be placed in a position such that the lens of the camera points in an obliquely downward direction [0026]. Furthermore; regardless of orientation, any common camera used in this application would inherently utilize a field of view. As such, it can be understood that a field of view could be further defined as including a left, right, upper, and lower portion. Therefore, the lens of a camera positioned to face a predetermined object would include a field of view wherein a portion of the image data acquired corresponds to an obliquely downward direction. 
Nakada lacks:
the inspection hole and the inspection cover are formed only in a part of a side surface of the casing.
Regarding the limitation, “…and the inspection hole and the inspection cover are formed only in a part of a side surface of the casing”; Tengesdal discloses in a similar invention, regarding an air ventilator unit, a consideration for a ventilation unit housing (1) comprising a side operating panel (10) including in part a removable inspection cover (11) for opening and closing an inspection hole (FIG. 3; Col.4; ln [0028]). It should be noted that a side surface can be defined as any side of a surface, as such it should be understood that a top side, as seen in Nakada FIG.8, can be considered a side surface. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the inspection cover of the system disclosed by Nakada to include wherein the inspection cover and inspection hole are formed only in part of a side surface of a casing, as taught by Tengesdal. 
One of ordinary skill in the art would recognize the benefits of this modification as an inspection hole and inspection cover formed only in a part of a side surface of the casing as it eliminates the difficulties of removing an entire bulky and cumbersome side panel to a housing, instead providing a much smaller manageable inspection cover as part of a side of a unit housing wherein the inspection cover is configured with a light weight design and enables easier more convenient access to components for routine maintenance 
In re claim 4, Nakada discloses the air processing device of claim 1, further comprising: a support (fixture 75) that is fixed to an inner wall (inner* wall of attachment (74)) of the casing member and to which the camera is attached (Fig. 15). 
Examiner’s Note: In figure 15, fixture (75) is shown to be penetrating the casing member attachment (74). Accordingly, under the guidelines of broadest reasonable interpretation, the imaging device and support are “fixed to an inner wall” of attachment (74) within the housing (2). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Nakada to include a support that is fixed to an inner wall of the casing member and to which the camera is attached, as taught in another embodiment by Nakada. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a dedicated point of structural integrity for which an imaging device can be monitored and may allow for further modifications to imaging angles or orientations. 
In re claim 6, Nakada discloses the air processing device of claim 4, wherein the support (fixture 75) is fastened to the wall of the casing member. 
Nakada lacks: 
wherein the support is fastened to the inner wall of the casing member with at least two fasteners.
Regarding the limitation, “…is fastened to the inner wall of the casing member with at least two fastening members.”; Nakada discloses in figure 15 that fixture (75), which supports the imaging device (7), is affixed to the inner wall of the detachable casing member attachment (74) which connects to the housing using bolts and nuts (81,82) as fastening members (please see section 122(f) above regarding fastening members). However, figure 15 lacks disclosure regarding how the support is fastened to the inner wall of the attachment. It should be noted, that in another embodiment (Fig. 12) Nakada teaches a fixing plate (35) for supporting the imaging device by using screws/fasteners (35A) to affix the bracket into position. 
It would be obvious to one of ordinary skill in the art to modify the embodiment in figure 15 of Nakada, by providing wherein the support is fastened to the inner wall of the casing member with at least two fastening members, as taught by the embodiment in figure 12, as a known way to easily fastening components together and thus is within the capability of one having ordinary skill. It is understood that the bracket of figure 12 is mounted to the outside of the device, but it could be reasonably conceived to screw a bracket into the inner wall of the housing attachment embodied in figure 15 as an efficient support for imaging devices.   
Regarding the limitation; “…a support”, Nakada discloses in figure 15, a fixture (75) which supports an imaging device (7). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Nakada to include a support that is fixed to an inner wall of the casing member and to which the camera is attached, as taught in another embodiment by Nakada. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a dedicated point of structural integrity for which an imaging device can be monitored and may allow for further modifications to imaging angles or orientations. 
In re claim 11, Nakada discloses the air processing device of claim 1, wherein the camera (optical sensor 7) includes a lens (30) and a light source (light emitting element 7A) located near the lens in the imaging direction.
Nakada lacks:
wherein a light source is located behind the lens in the imaging direction. 
Regarding the limitation, “…located behind the lens in the imaging direction”; there stands to reason that there are only three possible arrangements for placing the light source with respect to the imaging device lens; in front, on the same plane, and behind. 
Per MPEP 2143-1, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In the instant case, the finite number of identified predictable solutions are: in front of, on the same plane as, and behind the imaging direction; further the prior art discloses consideration for placing a light source within the system. Therefore, since modifications to the system of Nakada, with regards to light source placement, can easily be made without any changes in the operation; there would be reasonable expectations of success. It would have been obvious to have modified the invention of Nakada, in regards to placing a light source within a system, in order to maximize effectiveness and image quality.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and Tengesdal (US 4688626 A), as applied to claim 1 above and further in view of in view of Boychuk (CA2797041).
In re claim 5, Nakada discloses the air processing device of claim 4, wherein the support (fixture 75) is attached to the inner wall of the casing member (Fig. 15; attachment 74); 
Nakada lacks: 
wherein the support is welded to the inner wall of the casing member: 
Regarding the limitation, “…wherein the support is welded to the inner wall…”; Nakada discloses in figure 15 that fixture (75), which supports the imaging device (7), is affixed to the inner wall of the detachable casing member (74) but lacks disclosure regarding how the fixture is attached to the inner wall of the attachment (please see discussion regarding inner* wall above). It is well known that there are various forms of mechanical fastening and that they may be functional alternatives to one another, and it could be easily conceived that one of ordinary skill may choose welding among those options.  For example, Boychuk discloses a system for mounting imaging devices, where in it is disclosed that it is known to affix a camera support bracket by welding. 
It would be obvious to one of ordinary skill in the art to firmly affix the mounting bracket to the attachment, as taught by Boychuk, as an alternative means for effectively stabilizing a support for a sensor to the inner wall of the casing member.  
Regarding the limitation; “…a support”, Nakada discloses in figure 15, a fixture (75) which supports an imaging device (7). 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Nakada to include a support that is fixed to an inner wall of the casing member and to which the camera is attached, as taught in another embodiment by Nakada. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a dedicated point of structural integrity for which an imaging device can be monitored and may allow for further modifications to imaging angles or orientations. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and Tengesdal (US 4688626 A), as applied to claim 1 above and further in view of in view of Okamoto (JP2015124976). 
In re claim 7, Nakada lacks the air processing device of claim 1, further comprising: a wireless communicator section that wirelessly transmits image data acquired by the imaging device to the outside of the casing. 
Regarding the limitation, “…a wireless communication section that wirelessly transmits image data acquired by the imaging device to the outside of the casing”; Okamoto discloses an analogous device relating to air processors and further teaches a storage part (10), wireless adapter insertion potion (11), provided for storing a wireless communication device (wireless adapter 70) within the casing (5) of the device (Fig.5, 10; [0047-0048]). The wireless adapter stored within the casing of the air conditioner is then able to wirelessly communicate with a terminal device located outside the casing [0044]. 
One of ordinary skill in the art would be motivated to modify the design of Nakada to have a wireless adapter disposed within the housing, as taught by Okamoto, in order to provide remote communication and facilitate easy installation, attachment, and storage of a wireless communication section that wirelessly transmits image data acquired by the imaging device to the outside of the casing.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and Tengesdal (US 4688626 A), as applied to claim 1 above and further in view of in view of Osawa (JP2014031957).
In re claim 8, Nakada discloses the air processing device of claim 1, further comprising; 
a transmission line (Fig.12: wire emerging from optical sensor (7); [0030]) that transmits image data acquired by the camera to a remote destination in a wired manner; and
Nakada lacks:
image data acquired by the camera to outside of the casing in a wired manner; and 
a wireless communicator that wirelessly transmits output data from the transmission line to a predetermined communication terminal, the wireless communicator being disposed outside the casing. 
Regarding the limitation, “a wireless communication section that wirelessly transmits output data from the transmission line to a predetermined communication terminal, the wireless communicator being disposed outside the casing.”; Osawa discloses an analogous device relating to air conditioners (Fig. 1; [0017-0018]) wherein a wireless communication section (adapter 14) disposed outside a casing of an air conditioner (12) is electronically connected to the air conditioner, by wire, and enables the transmission of information between the air conditioner and a predetermined receiving unit (18). 
It would have been obvious to one of ordinary skill in the art to modify the system of Nakada to have a wireless adapter configured to be disposed outside the casing, as taught by Osawa, in order to establish remote communication functionality with high signal strength to a predetermined receiving unit and provide ease of access to adapter functionality in order to complete routine inspections or maintenance.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and Tengesdal (US 4688626 A), as applied to claim 1 above and further in view of in view of Abernathy (US20180050229).
In re claim 9, Nakada discloses the air processing device of claim 1, further comprising: a wire (Fig.12: wire emerging from optical sensor (7); [0030]) one end of which is connected to the camera (Fig. 12) and that is extended to a remote destination; 
Nakada lacks: 
wherein the remote destination is outside of the casing, 
wherein the other end of the wire is provided with a connector coupled with an external wire.
Regarding the limitation, “wherein the wire is extended to the outside of the casing, wherein the other end of the wire is provided with a connector coupled with an external wire.”; Abernathy discloses an analogues system for visual verification of HVAC duct structures. In figure 2, Abernathy demonstrates a system illustrating a LAN(ethernet) cable from an internal camera (14) extended to outside of the casing (100) wherein the other end of the wire is provided with a connector (POE injector 42) coupled with an external wire to a remote device for transferring informational data ([0014],[0022]).  
It would have been obvious to one of ordinary skill in the art to modify the system of Nakada with the cable network, as taught by Abernathy, in order to provide a means for connecting varying lengths of cable and modular components easily from outside the housing, enabling external camera access according to the design requirements and functionality.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and Tengesdal (US 4688626 A), as applied to claim 1 above and further in view of in view of Yageta (JP2007046864). 
In re claim 10, Nakada discloses the air processing device of claim 1, wherein the camera (optical sensor 7) includes a lens (30).; 
Nakada lacks: 
wherein the imaging device includes a wide-angle or fisheye lens: 
Regarding the limitation, “…wherein the imaging device includes a wide-angle or fisheye lens”; Yageta discloses an analogues maintenance support system wherein a camera (4) is used to capture an image inside the casing of an indoor unit. The camera includes an imaging unit (42) that utilizes a super wide-angle lens [0021-0022]. 
It would have been obvious to one of ordinary skill to modify the imaging system of Nakada by incorporating a wide-angle lens, as disclosed by Yageta, in order to effectively image the entire surface of a pre-determined object when mounted at a corresponding position. 
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and Tengesdal (US 4688626 A), as applied to claim 1 above and further in view of in view of Furusawa (JP2002267989).
In re claim 13, Nakada lacks the air processing device of claim 1, wherein the camera is disposed at a position at which air at which an air flow velocity surrounding the camera is relatively lower than an average flow velocity Va of air blown out of the casing.  
Regarding the limitation, “…wherein the camera is disposed at a position at which air at a flow velocity that is 30% of an average flow velocity Va of air blown out of the casing flows.”; Furusawa discloses an optical deflecting scanner also using a lens and further discusses the effects of airflow upon the effective surface (30a) of the lens. Furusawa teaches that airflow passing over the lens of an imaging device contains dust, dirt, and contaminants. As a result, the amount of light passing through the contaminated part locally decreases and can cause unevenness resulting in an obscured or unclear image [0012]. One of ordinary skill in the art would appreciate that optical deflecting scanner is similar to the camera of the proposed system in that they both incorporate a lens to work and would therefore be susceptible to the same impairing affects. Furthermore, Nakada discloses that if a lens is exposed to the cooling space of the cooling device, it may become cloudy due to low temperature [0029].
Regarding the aspect, wherein the imaging device is disposed at a positioned where “…flow velocity that is 30% of an average velocity Va of air blown out of the casing flows.”; Please see section 112(a) above regarding lack of written description. Furthermore, if support for establishing 30% of an average velocity were provided, this aspect is simply a result effective variable arrived at through routine experimentation for the purpose of reducing adverse effects of airflow on the lens as discussed above.    
One of ordinary skill in the art would be motivated to modify the system of Nakada by placing the imaging device at a location wherein the airflow velocity is relatively low in order to minimize the negative effects, as discussed by Furusawa, prolonged exposure to dust and contaminants can introduce onto the lens of an imaging device surround by an airflow.  
In re claim 14, Nakada discloses the air processing device of claim 1, further comprising: a fan (6) that generates an airflow in the casing (FIG. 15, 8)
Nakada lacks:
wherein the lens of the camera faces downstream with respect to the generated air flow. 
Regarding the limitation, “…wherein the lens of the imaging device faces downstream of the air flow.”; Furusawa discloses an optical deflecting scanner also using a lens and further discusses the effects of airflow upon the effective surface (30a) of the lens. Furusawa teaches that airflow passing over the lens of an imaging device contains dust, dirt, and contaminants. As a result, the amount of light passing through the contaminated part locally decreases and can cause unevenness resulting in an obscured or unclear image [0012]. One of ordinary skill in the art would appreciate that optical deflecting scanner is similar to the camera of the proposed system in that they both incorporate a lens to work and would therefore be susceptible to the same impairing affects. Furthermore, Nakada discloses that if a lens is exposed to the cooling space of the cooling device, it may become cloudy due to low temperature [0029].   
Per MPEP 2143-1, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In the instant case, the finite number of identified predictable solutions are: downstream and upstream the airflow; further the prior art teaches the effects and considerations of placing a lens within an airflow stream. Therefore, since modifications to the prior art of Nakada, with the teachings of Furusawa, can easily be made without any changes in the operation of the system of Nakada; there would be reasonable expectations of success. It would have been obvious to have modified the invention of Nakada, with the teachings of Furusawa, in regards to orienting a lens within a system in order to minimize direct exposure of the imaging device lens to external dust and contaminates, thereby preserving image quality.
 Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2008232605), and Tengesdal (US 4688626 A), as applied to claim 1 above and further in view of in view of Yuji (JP2007255840).
In re claim 12, Nakada lacks: 
wherein the at least one object to be imaged includes at least one of a drain pan, a drain port, a drain pump, a float switch, or a humidifying element. 
Regarding the limitation, “…object to be imaged includes at least one of a drain pan, a drain port, a drain pump, a float switch, or a humidifying element”; Yuji discloses an analogues system for the internal observation of air conditioners. An observation device (1) is used to observe the inside of an air conditioner and provide information on the status of internal components [0013-0016]. Among the list of considered components, a drain pan (21) is discussed as a notable example of a target object that should be monitored, imaged, and evaluated for maintenance. 
It would have been obvious to one of ordinary skill in the art to modify the system of Nakada by utilizing the optical sensor disclosed within a system wherein it can target a drain pan for observation and monitoring, as taught by Yuji, due to the fact that drain pans can often accumulate water which creates an environment for germ growth and leads to internal failures such as water leaks and abnormal stops. 
Response to Arguments
Applicant’s art-based arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
112f:
Regarding the limitation, “humidifying element”; The interpretation under 112(f) is maintained. The limitation is further disclosed in the specification providing corresponding structure [0086]; However, even with the disclosure provided regarding “humidifying element”, the limitation is maintained as being interpreted under 112(f) since the limitation satisfies the requirements of the three-prong test for 112(f) interpretation. 
112a & 112b:
Regarding the amendments to claim 13, “disposed at a position at which air at which an air flow velocity surrounding the camera is relatively lower than an average flow velocity Va of air blown out of the casing”; claim rejections under 112(a) and 112(b) are maintained.  The meets and bounds of the claim as recited are confusing, it is unclear how one of ordinary skill in the art is able to determine a position with the system at which air flow is “relatively lower” than that blown out of the casing. It is unclear if the system needs to be activated first and then a location of air flow is identified based on the operational conditions before placing a camera in the location or if a location of airflow is able to be determined during initial installation of system components.  Applicant argues that the limitation is sufficiently understandable based on average air flow velocity of air or “the air speed meter”. However; an “air speed meter” is not disclosed within the present application and furthermore it is not understood what values or operational conditions are used in determining an average air flow velocity. Therefore, the claim rejections under 112(a) and 112(b) are maintained.  
Conclusion
See PTO-892: Notice of references cited.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 4145                                                                                                                                                                                                        



/MARC E NORMAN/Primary Examiner, Art Unit 3763